Tblton, J.
The judgment of this court affirming the judgment of the lower court which overruled the motion for a new trial, having been reversed by the Supreme Court (Burns v. Ralston Purina Co., 210 Ga. 82, 77 S. E. 2d 739), the judgment of affirmance by this court is hereby vacated and the judgment of the trial court is reversed because the court erred in overruling the motion for a new trial.

Judgment reversed.


Townsend and Quillian, JJ., concur. Townsend, J., was designated to preside in place of Sutton, C. J., disqualified.